Citation Nr: 1531584	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-08 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to an earlier effective date prior to March 24, 2010 for service connection of cognitive impairment and other residuals of traumatic brain injury (TBI).

2.  Evaluation of cognitive impairment and other residuals of TBI, currently rated 0 percent disabling.

3.  Evaluation of post-traumatic headaches, currently rated 0 percent disabling from March 20, 2006 to March 24, 2010.

4.  Evaluation of post-traumatic headaches, currently rated 10 percent disabling from March 24, 2010 to present.  

5.  Evaluation of loss of stereopsis and visual acuity, currently rated 10 percent from July 3, 1999 to March 27, 2008.

6.  Evaluation of loss of stereopsis and visual acuity, currently rated 30 percent from March 27, 2008 to June 17, 2012.

7.  Evaluation of loss of stereopsis and visual acuity, currently rated 10 percent from June 17, 2012 to present.  

8.  Entitlement to service connection for color vision loss, to include claimed as secondary to a service-connected disease or injury. 


REPRESENTATION

Appellant represented by:	Don Jorgensen, Attorney at Law


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to July 1999. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the RO.

The issues of evaluation of cognitive impairment and other residuals of TBI, post-traumatic headaches, loss of stereopsis and visual acuity, and service connection for color vision loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On March 19, 2009, VA mailed a letter to the Veteran stating that recent medical studies focusing on TBI have resulted in the VA developing new criteria for TBI disability levels and the compensation payments associated with them.  The new law became effective October 23, 2008.

2.  The Veteran filed a claim for service connection for TBI that was received by the RO on March 24, 2010.   

3.  The evidence of record shows that the Veteran experienced manifestations of cognitive impairment and other residuals of TBI prior to the TBI regulatory change.  


CONCLUSION OF LAW

The criteria for an effective date of March 24, 2009, for service connection for cognitive impairment and other residuals of TBI are met.  38 U.S.C.A. §§ 5107, 5110(g) (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2014).  The VCAA applies to the instant claims. 

The earlier effective date claim arises from the Veteran's disagreement with the effective date assigned in connection with the award of service connection for TBI effective March 24, 2010.  Where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105 (West 2014).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Finally, VA obtained the Veteran's service treatment records and provided the Veteran with an examination in March 2011 in connection with his claim filed in 2010.  Thus, the Board finds that VA has complied with the duty to assist with regard to the earlier effective date claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).

Effective Date

The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014).  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

The effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(a), (b)(1).

A "claim" is defined as "a formal or informal written communication requesting a determination of entitlement or evidencing belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  An informal claim is "[a]ny communication or action, indicating an intention to apply for one or more benefits.... Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a).  While VA has since amended this regulation, during the time in question the version of the regulation cited above was in effect.  79 Fed. Reg. 57,660, 57,695 (Sep. 25, 2014). 

Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also Rodriguez v. West, 189 F.3d 1351, 1354 (Fed.Cir.1999) (noting that even an informal claim must be in writing).  VA is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 34 (1998).

It is well established, however, that in certain circumstances, pursuant to the implicit denial doctrine," a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d at 961.  The implicit denial doctrine was first pronounced in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  In that case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that: Where the veteran files more than one claim with the [regional office] at the same time, and the [regional office]'s decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  Id. at 1261.  Shortly after the decision in Deshotel was issued, the Court interpreted the application of the implicit denial doctrine. 

Further, in Ingram v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that "a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in a [regional office] decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  21 Vet. App. 232, 243 (2007).

Regarding effective dates, 38 U.S.C.A. § 5110(g) (West 2014) indicates that where compensation is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  If a claim is reviewed within one year of the effective date of a liberalizing law, benefits may be authorized from the date of the law; if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of the request.  38 C.F.R. § 3.114(a) (2014).

In addition, if a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, in this case, prior to October 23, 2008, the Board may apply only the previous version of the diagnostic code (DC) 8045 rating criteria.  As of October 23, 2008, the Board must apply whichever version of the DC 8045 rating criteria is more favorable to the Veteran.

In this case, in an October 2000 rating decision, in response to a claim of entitlement to service connection for an eye disability, the RO granted service connection for loss of stereopsis and visual acuity under a dual hyphenated DC 8045-6009.  In the year 2000, DC 8045 signified brain disease due to trauma.  Thus, VA recognized at this time that the Veteran experience head trauma in service; however, the Board notes that the Veteran was afforded a VA examination in July 2000 to develop his claim, which documented no complaints of cognitive impairment or other residuals of head trauma.  The rating decision recognized that the Veteran experienced head trauma in service which is the substance of his claim for cognitive impairment and other residuals, thus the rating decision implicitly denied the claim.  Deshotel, 457 F.3d 1258; Ingram, 21 Vet. App. 232, 243.  The Veteran did not initiate an appeal or submit new and material evidence within one year of the decision.  Thus, the October 2000 rating decision became final.  Stated differently, to the extent that there is an argument6 that there has been an unrecognized pending claim for TBI, that assertion is without merit.  The RO recognized that there had been a head injury.  The post-service evidence did not establish that there were other residuals and there was no claim or pleadings that there were other residuals.  The grant of service connection for the specific disability implicitly denied all others that are now argued as having been implicitly raised.  Even under the strictest reading of Ingram, there is no pending or un-adjudicated claim.

The next communication from the Veteran was in December 2003.  In his December 2003 communication he filed a claim for an increased evaluation for loss of stereopsis and visual acuity and service connection for lack of depth perception and color deficiency.  The Board notes that there is no mention of cognitive impairment or other residuals of head trauma in the December 2003 communication.  In an April 2004 rating decision the RO denied an increased rating.  The rating decision implicitly denied cognitive impairment and other residuals of head injury.  Id.  The Veteran did not initiate an appeal or submit new and material evidence within one year of the decision.  Thus, the April 2004 rating decision became final.  

In March 2006 the Veteran filed claims for an increased evaluation for loss of stereopsis and visual acuity and service connection for headaches.  He stated that his vision remained defective, headaches persist, slight double vision persists, his balance is off, he is unable to drive, and he is partly color blind.  The Board notes that there is no mention of cognitive impairment or other residuals of head trauma in the March 2006 communication.  In an August 2006 rating decision the RO denied an increased rating for loss of stereopsis and visual acuity and service connection for headaches.  The Veteran filed a timely appeal.

In July 2008, VA granted service connection for post-traumatic headaches, effective March 20, 2006 and assigned a 0 percent rating.  See 38 C.F.R. §§ 4.114, 4.124a, DC 8045 (2008).  Under the relevant version of DC 8045 a 10 percent rating for subjective complaint cannot be combined with any other rating for a disability due to brain trauma and in this case the Veteran already had a 10 percent rating for an eye disability due to brain trauma.  

On March 19, 2009, the Veteran was the recipient of a letter that was part of a mass mailing by VA to inform all veterans who had previously received a disability rating for a service-connected TBI that VA implemented new criteria for evaluating TBI disability levels under DC 8045 and the compensation payments associated with them effective October 23, 2008.  The mailing was in response to the computerized data showing veterans with a rating using the diagnostic code 8045.  

The next communication received from the Veteran was his claim for TBI received on March 24, 2010.  In an April 2011 rating decision the RO granted service connection for TBI effective March 24, 2010, the date the RO received the claim.  

The Veteran argues that he should be entitled to an effective date of July 3, 1999, the day following the Veteran's discharge, since he asserts he filed a claim for residuals of his in-service head injury, claiming it as "eye condition", in his original claim.  

The Veteran filed his original claim on May 15, 2000, which led to the October 2000 rating decision discussed above.  The use of DC 8045-6009 specifically reflects that the AOJ accepted that there had been head trauma.  As noted above, the Board finds that the rating decision implicitly denied cognitive impairment and other residuals of the in-service accident that were not granted at that time.  Deshotel, 457 F.3d 1258; Ingram, 21 Vet. App. 232, 243.  The in-service accident that caused a head injury was acknowledged in the rating decision but the Veteran only identified an eye injury and a back injury.  Id.  Neither the claim nor the post-service record established that there were other post service residuals.  In addition, the Veteran and his attorney have not contended that he initiated an appeal of the October 2000 rating decision or that this decision never became final.  

The next correspondence received from the Veteran regarding cognitive impairment and other residuals of TBI is dated March 24, 2010.

The RO assigned the March 24, 2010 date for the awards of service connection for cognitive impairment and other residuals of TBI based upon the date VA received the claim.  

Although the Board is faced with the finality of prior decisions and a determination that there had been no pending or adjudicated claim, the Board has considered another theory of entitlement:

Liberalizing Law or VA issue

There are many exceptions to the general rule that effective dates are governed by the date of claim.  We conclude that one exception applies ion this case.

Although there has been no earlier post service claim for cognize impairment and no earlier post service evidence of a disability associated with cognitive impairment, a review of the record shows that the Veteran had a head injury in-service, as documented by his service medical records.  A January 1999 neuropsychology report notes that the Veteran sustained a mild head injury in September 1998.  The report indicates that the Veteran was treated and released from the ER with a diagnosis of "concussion."  The examiner stated that since the accident the Veteran has experienced decreased concentration and memory.   

As such, the Board finds that the Veteran met all of the eligibility criteria for separate ratings for cognitive impairment and other residuals of TBI at the time that the new criteria for evaluating TBI disability levels and the compensation payments came into effect (October 23, 2008).

Because the Veteran filed his claim more than one year after the effective date of the liberalizing law, demonstrated cognitive impairment and other residuals of TBI at the time the new criteria came into effect, and the evidence of record supports a finding that it has been present since then, under 38 U.S.C.A. § 5110(g), the Veteran is entitled to an effective date one year prior to his date of claim.  As such, an effective date of March 24, 2009 is assigned.  see VAOPGCPREC 3-2000.

To the extent that the Veteran seeks to revisit the RO's prior October 2000 rating decision as part of his earlier effective date claim, (in the absence of an argument that there was clear and unmistakable error (CUE) in such a decision as discussed below) this would constitute the type of freestanding earlier effective date claim that the Court has held must be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

One exception to the finality doctrine discussed above occurs when CUE is found in a prior RO decision.  If the evidence establishes CUE, the prior decision will be reversed or amended; a finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.105(a). 

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009) ("Motions alleging clear and unmistakable error ... in a prior decision have also often been referred to as 'claims'").

The Board notes that a CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Board notes that the Veteran and his representative have not claimed CUE in the prior October 2000 rating decision.  Nonetheless, a review of the evidence of record shows that under the law in effect at the time of the October 16, 2000 decision, no error was made by not directly addressing service connection for cognitive impairment because there was no claim and no post-service manifestations in the record.  The decision acknowledged the in-service motor vehicle accident that caused a head injury but the Veteran only identified an eye and back injury.  Further, as stated above, the October 2000 rating decision implicitly denied cognitive impairment and other residuals of the in-service motor vehicle accident that were not granted at that time.  Deshotel, 457 F.3d 1258; Ingram, 21 Vet. App. 232, 243.  For the foregoing reasons, no CUE is present.  

In this instance, the law precludes the assignment of an effective date more than one year prior to the date of receipt of the claim.  38 U.S.C.A. § 5110(g).  As such, the earliest possible effective date of his award of service connection for cognitive impairment and other residuals of TBI is March 24, 2009.



ORDER

An effective date of March 24, 2009 for the award of service connection for cognitive impairment and other residuals of TBI is granted.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2014). 

As part of the duty to assist, VA shall make reasonable efforts to obtain relevant records including private records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).

In a July 2012 letter, the Veteran's representative stated that the Veteran indicated that he continues to undergo medical evaluations of his visual problems.  He asserts that the Veteran's VA primary care physician suggested that he consider enrolling for a "functional MRI" of his brain to evaluate the parts of his brain which process visual images.  The Veteran's representative states that the VA does not perform such testing, but, locally, UCSD Medical Center does, for medical research purposes.  The Veteran applied to join a research study group so he can have the functional MRI of his brain performed.

Thus, the RO should attempt to obtain copies of all outstanding treatment records referable to the Veteran's head/brain and eye disabilities.  The RO should request that the Veteran provide information referable to any other VA or non-VA treatment rendered the Veteran for his head/brain and eye disabilities.  38 U.S.C.A. § 5103A(b)(1).


Accordingly, the case is REMANDED for the following action:


1.  The RO shall make reasonable efforts to contact the Veteran in order to request that he provide sufficient information and authorization so that copies of all outstanding treatment records or examination testing referable to the Veteran's head/brain and eye disabilities can be obtained and associated with the record.  This should include any available records from UCSD Medical Center. 

The letter should invite the Veteran to submit any other medical evidence or treatment records in support of his claim.


2.  Thereafter, the RO must review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.


3.  After completing all indicated development, the RO shall readjudicate the claim remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


